Honorable Donald L. Manford Missouri Senate, 8th District 334 State Capitol Jefferson City, Missouri 65101
Dear Senator Manford:
This letter is in response to your question asking:
         "Are regional planning commissions such as Mid-America Regional Council and others — having been authorized by Chapter 251, RSMo 1969, in violation of Article 6, Section 14, because no popular vote was taken in their adoption — and therefore are these regional councils and commissions and Chapter 251, RSMo, unconstitutional?"
We considered a similar question in our Opinion No. 146, dated May 19, 1972, to Reisch, copy enclosed. In that opinion we concluded that counties may cooperate with each other under the provisions of Section 16, Article VI of the Missouri Constitution.
We believe that the reasoning in that opinion is applicable here. The "State and Regional Planning and Community Development Act" Sections 251.150, et seq., RSMo, authorizes the creation of a regional planning commission by the governor upon petition in the form of a resolution by the governing body of a local unit of government if the governor finds that there is a need for such commission and if the governing bodies of local units in the proposed region which include more than fifty percent of the population consent to the formation of the commission.
We are of the view that Section 14, Article VI of the Constitution does not limit the power of the legislature to authorize creation of regional planning commissions in the manner provided. We conclude that such statutory provisions would be held by the courts to be constitutional.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General
Enclosure: Op. No. 146 5/19/72, Reisch